Title: From Benjamin Franklin to Samuel Johnson, 24 December 1751
From: Franklin, Benjamin
To: Johnson, Samuel


Dear Sir
Philada. Dec. 24. 1751
I received your Favour of the 11th Inst. and thank you for the Hint you give of the Omission in the Idea. The Sacred Classics are read in the English School, tho’ I forgot to mention them: And I shall propose at the Meeting of the Schools after the Holidays, that the English Master begin and continue to read select Portions of them daily with the Prayers, as you advise.
But if you can be thus useful to us at this Distance, how much more might you be so if you were present with us, and had the immediate Inspection and Government of the Schools. I wrote to you in my last that Mr. Martin our Rector died suddenly of a Quinsey. His Body was carried to the Church, respectfully attended by the Trustees, all the Masters and Scholars in their Order, and a great Number of the Citizens. Mr. Peters preach’d his Funeral Sermon, and gave him the just and honourable Character he deserved. The Schools are now broke up for Christmass, and will not meet again ’till the 7th of January. Mr. Peters took Care of the Latin and Greek School after Mr. Martin’s Death ’till the Breaking-up. And Mr. Allison, a Dissenting Minister, has promis’d to continue that Care for a Month after their next Meeting. Is it impossible for you to make us a Visit in that Time? I hope by the next Post to know something of your Sentiments, that I may be able to speak more positively to the Trustees concerning the Probability of your being prevail’d with to remove hither.
The English Master is Mr. Dove, a Gentleman about your Age, who formerly taught Grammar 16 Years at Chichester in England. He is an excellent Master, and his Scholars have made a surprizing Progress.
I shall send some of the Oeconomies to Mr. Havens per next Post. If you have a spare One of your Essays on the Method of Study, the English Edition, please to send it me.
My Wife joins in the Compliments of the Season to you and Mrs. Johnson, with Dear Sir, Your affectionate humble Servant
B Franklin
 Addressed: To  The Revd Dr Johnson  at  Stratford Connecticut  Free  B Franklin
